Citation Nr: 1806036	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  14-28 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for migraine headaches.

2. Entitlement to a rating in excess of 30 percent for chronic gastritis with irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1986 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. Jurisdiction has since been transferred to the RO in Honolulu, Hawaii.

The Veteran testified before the undersigned during in June 2017. A transcript of the hearing is of record.  Additional evidence was submitted in connection with the hearing, accompanied by a waiver of initial RO consideration of the evidence.  The Board notes that even following submission of the above additional evidence, further evidence was added to the claims file, in connection with a claim that is not before the Board at this time.  The Board has reviewed the referenced evidence but finds that it only marginally references the two issues on appeal, and provides no further evidence not already encompassed by records already considered.  Consequently, the referenced evidence does not require an additional waiver of initial RO consideration.


FINDINGS OF FACT

1. For the entire appeal period the Veteran experienced frequent, prostrating, and prolonged attacks of migraines productive of severe economic inadaptability.

2. The Veteran's IBS more closely approximates severe symptoms with diarrhea, or alternating episodes of diarrhea and constipation, with more or less constant abdominal distress.

3. Throughout the entire appeal period, the Veteran's IBS has been adequately evaluated by the schedular criteria and does not present an unusual or exceptional disability picture.




CONCLUSIONS OF LAW

1. The criteria for a rating of 50 percent, but no higher, for service-connected migraine headaches have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8100 (2017).

2. The criteria for an increased rating in excess of 30 percent for IBS have not been met for any period. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. § § 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). The duty to notify has been met. See VA correspondence dated November 2010. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained. The available record includes available VA treatment and examination reports and statements in support of the claim. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The evidence of record is sufficient for the Board's review. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C. § 5103A; 38 C.F.R. §3.159 (2017). 

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate. The VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159 (c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

II. Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017). Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2017).

A veteran's entire history is to be considered when making disability evaluations. See 38 C.F.R. 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55   (1994). In a claim for increased rating for already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation. Hart v. Mansfield, 21 Vet. App. 505, 509-10   (2007). 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life. Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

When all the evidence is assembled, a determination will be made on the claim. Reasonable doubt will be resolved in favor of the Veteran. If there is a preponderance of the evidence against the claim, the claim will be denied. If the evidence supports the claim or is in relative equipoise, the Veteran will prevail. 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990).

a. Headaches

The Veteran's migraine headaches are currently rated as 30 percent disabling effective February 1, 2001 under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017). Under that diagnostic code, migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating. Migraines with characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating. 38 C.F.R. § 4.124a. The Veteran contends that he should be awarded a higher rating of 50 percent for his migraine headaches. 

In his May 2010 statement for an increased rating, the Veteran asserted his headaches have progressively worsened. The Veteran also asserted through various written statements that his headaches are prostrating and occur five to six times per month which sometimes have a duration of up to two days. He additionally noted in other written statements that his headaches have caused him to take numerous hours of leave time from his job which prevents him from working a full schedule.

A January 2011 VA examination report reflect the Veteran reporting frontal and temporal headaches with a severity of 4/10. He also reported severe headaches two to three times a month. The examiner diagnosed headaches treated with medication. The examiner opined the headaches made it difficult for the Veteran to concentrate and remember things, and while there were no doctor's notes finding incapacitation, the examiner noted five days of missed work due to headaches.

A March 2014 VA examination report recorded the Veteran describing mild headaches with alternating bad migraine headaches three to four times a month. The examiner noted the Veteran suffered from pulsating or throbbing pain, nausea, and sensitivity to light. The examiner further noted that the Veteran had frequent prostrating attacks of migraine headache pain more frequently than once a month, and that the headaches interfered with the Veteran's employability as it made him miss days of work.

At his June 2017 hearing, the Veteran testified that he takes daily medication to control his headaches, and he has taken all of his accrued sick time from work as a result of his headaches. He further testified that he would suffer more economic inadaptability if he were employed at another job; however, his current job has made some allowances for him as a result of his headache condition. Finally, the Veteran testified that he kept a headache diary which reflected daily headaches with multiple prostrating headaches per week. 

The Veteran has also submitted several buddy statements which detail witnessing the Veteran during a migraine episode and the episode's effect on the Veteran. Statements from T.H., V.O., L.T., T.J., and J.S. all detail the Veteran has suffered from migraines which were prostrating and forced him to leave work or miss several work days. 

Medical treatment records throughout the appeal period record frequent complaints of headache treated with medication and reported days missed from work as a result of the headaches.

As an initial matter, the Board notes that migraine headaches are the type of condition that is readily amenable to lay diagnosis as they are subjective to the claimant; thus, the Veteran is competent to report his symptoms and their frequency. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The Veteran has provided several statements which detail his pain and the frequency of his symptoms. Nothing in the record contradicts his statements, and his statements are consistent with his medical records. He is also competent to report as to the impact his condition has on his work. The Board finds the Veteran's statements credible and probative.

Regarding the frequency of the Veteran's headaches, there is nothing in DC 8100 to indicate that "very frequent" means more frequent than not. See Pierce v. Principi, 18 Vet. App. 440 (2004). Thus, the Board finds that the medical reports and the Veteran's assertions of how often he suffers from headaches to be sufficient to find that his headaches are very frequent in accordance with DC 8100.

The Veteran has also made several assertions about his condition's impact on his employability. He noted that he has missed work multiple times because of the severity of his migraine headaches. The term "productive of economic inadaptability" found in Diagnostic Code 8100 is premised on whether or not symptoms are capable of producing economic inadaptability. See Pierce, supra. Though the Veteran remained employed on a full-time basis throughout the period on appeal and has not specifically reported any loss of income, the Board finds that his symptoms could produce economic inadaptability. The medical reports and the Veteran's assertions of five to six headaches a month with a duration ranging from several hours to two days could certainly impact a person's ability to work, rending him economically inadaptable. Further, the Board notes that economic inadaptability is not the same as unemployability, and the fact that he sustained continuous employment is not necessarily indicative of an absence of severe economic inadaptability.

The Board finds the Veteran's headaches have more nearly approximated the criteria for a 50 percent rating. The January 2011 and March 2014 medical opinions as to this matter are persuasive and are based upon adequate rationale. The reports are well-supported and thorough. The January 2011 medical examiner specifically noted that the Veteran's headaches were severe enough to cause forgetfulness, difficulty concentrating, and cause the Veteran to miss work as a result. Similarly, the March 2014 examiner noted the Veteran experienced headache attacks that were pulsating, caused nausea and sensitivity to light, and made him miss work. Although the March 2014 examiner found the Veteran had characteristic prostrating migraine attacks more frequently than once per month, no rationale was provided for the determination that he did not have very frequent prostrating and prolonged migraine attacks. Therefore, the Board finds that a 50 percent disability rating is warranted for the Veteran's headaches for the appeal period. This is the maximum disability rating for headaches. 38 C.F.R. § 4.124a, Diagnostic Code 8100.

In summary, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's headaches more closely approximated prostrating and prolonged headaches resulting in severe economic inadaptability, warranting a 50 percent rating.

At no time during the period at issue have the Veteran's migraine headaches been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extraschedular basis. See 38 C.F.R. § 3.321 (b)(1). Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's migraine headaches, without consideration of other disabilities, have rendered impractical the application of the regular schedular standards. In that connection, the Board notes that his symptoms are all specifically contemplated by the criteria discussed above. Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C. § 1155. Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1 (2017). Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claims that is not contemplated by the rating schedule. The very symptoms the Veteran experiences are all addressed by the rating schedule. Thun v. Peake, 22 Vet. App. 111 (2008). As a result, the Board concludes that a remand for referral of the rating issues for consideration of extraschedular evaluation is not warranted.

b. IBS

The Veteran filed his claim for an evaluation in excess of 30 percent for his IBS in May 2010. Throughout the appeal period, the Veteran's evaluations for IBS have been assigned under Diagnostic Code 7319.

Under Diagnostic Code 7319, for irritable colon syndrome (spastic colitis, mucous colitis, etc.), a noncompensable evaluation is warranted for mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress. A 10 percent evaluation is warranted for moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress. A 30 percent evaluation is warranted for severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. See 38 C.F.R. § 4.114, Diagnostic Code 7319 (2017).

Alternatively, under Diagnostic Code 7332, for rectum and anus, impairment of sphincter control, a noncompensable evaluation is warranted for healed or slight impairment of sphincter control, without leakage. A 10 percent evaluation is warranted for constant, slight, or occasional moderate leakage. A 30 percent evaluation is warranted for occasional involuntary bowel movements, necessitating wearing of a pad. A 60 percent evaluation is warranted for extensive leakage and fairly frequent involuntary bowel movements. A 100 percent evaluation is warranted for complete loss of sphincter control. See 38 C.F.R. § 4.114, Diagnostic Code 7332 (2017).

With regard to coexisting abdominal conditions, VA regulation recognizes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition. 38 C.F.R. § 4.113 (2017). Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14. See Id. Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. See 38 C.F.R. § 4.114. The Board also notes that, with regard to the schedule of ratings for the digestive system, 38 C.F.R. § 4.114  expressly prohibits, in pertinent part, the combination of ratings under Diagnostic Codes 7301 to 7329, inclusive, which include the schedular criteria for irritable colon syndrome (Diagnostic Code 7319).

The Board initially notes that the Veteran's IBS has been assigned the highest possible schedular evaluation for the entire appeal period.

At his June 2017 hearing, the Veteran asserted his IBS symptoms have increased in severity. He testified that he suffered from weight loss and increase in medication with side effects to include stomach pain, nausea, diarrhea, stomach cramps. He further testified that he has to use the bathroom frequently and has lost control of his bowels a few times.

A January 2011 VA examination recorded the Veteran had nausea, stable weight, abdominal pain, bloating, cramping, and diarrhea at a frequency of three times a week. The Veteran also reported an incident in which he was stuck in traffic and unable to empty his bowels causing a fecal stain on his undergarments. The Veteran used an over the counter medication to control his disability at that time. The examiner opined that the disability did not have an effect on the Veteran's daily activities as he was usually close to a restroom.  

A March 2014 VA examination reflects the Veteran reported alternating constipation and diarrhea as well as bloating, pain, and nausea daily. The Veteran also reported taking daily medication to control his condition. The examiner recorded mild abdominal distention with decreased bowel sounds and occasional nausea. The examiner also noted the Veteran suffered from frequent episodes of bowel disturbance with abdominal distress, and he specifically found the Veteran had six exacerbations within the past twelve months. The examiner did not diagnose the Veteran with weight loss, malnutrition, or malignant neoplasm.    

Medical treatment notes record the Veteran's continual complaints of symptoms associated with his IBS to include abdominal pain and daily diarrhea as well as continued treatment for IBS with prescribed. No treatment notes record instances of extensive leakage or fairly frequent involuntary loss of control of bowel movement.

The Veteran's IBS is shown to be manifested by symptoms of daily bowel disturbance with fecal incontinence up to six times per month. On examination in January 2011 and in March 2014, alternating diarrhea and constipation, abdominal pain, and nausea were noted. There is no demonstration that the Veteran has shown signs of extensive leakage with fairly frequent involuntary bowel movements. After review of the record the Board finds that the Veteran's disability is productive of no more than severe impairment. As such, there is no basis upon which a rating in excess of 30 percent may be assigned.

Additionally, the Board must contemplate whether the case should be referred for an extra-schedular consideration, as argued by the Veteran's representative. An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321 (b)(1) (2016). In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry. 

First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." 

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. Id. 

In this case, VA has carefully compared the level of severity and symptomatology of the Veteran's IBS with the established criteria found in the rating schedule. In this regard, the Veteran's current rating for his IBS is based on the severity of his pain and symptoms, including the frequency of his alternating diarrhea and constipation, his continual nausea, and his abdominal distress. The Veteran's representative asserts the Veteran suffers from daily abdominal pain, possible malnutrition, and an increase in medication as a result of his service connected IBS. Although he experiences interference with his daily activities due to IBS, the application of the regular schedular standard is still practicable to compensate the Veteran for the symptoms and impacts on daily living activities. Thus, the Veteran's disability picture is not unusual or exceptional in this case. The Veteran's representative also asserts that the medication used to treat service connected IBS has side effects which create an exceptional circumstance to render the rating criteria inadequate. The Board finds that the side effects of stomach pain, nausea, diarrhea, and stomach cramps are contemplated in the rating criteria. For these reasons, as the rating schedule is adequate to evaluate the Veteran's IBS, referral for extraschedular consideration is not in order. 

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). In this case, the evidence of record does not indicate that the Veteran is currently unemployed due to his service-connected disabilities, nor does the Veteran assert at any point throughout the appeal period that he is currently unemployed or unable to find substantially gainful employment due to these disabilities. Since there is not any evidence of record that the Veteran's service-connected disabilities cause him to be unable to secure and follow substantially gainful employment, the Board finds that a remand for such an opinion is not required in this case. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case. See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

A 50 percent disability rating for migraine headaches is granted, subject to the legal authority governing the payment of compensation.

Entitlement to a rating in excess of 30 percent for chronic gastritis with irritable bowel syndrome is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


